Citation Nr: 0504720	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  04-37 755	)	DATE
	)
	)


THE ISSUE

Whether a July 1978 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He died in March 1977.  The moving party in 
this matter has been determined to be the veteran's surviving 
spouse.

This matter comes to the Board from April 2004 and February 
2005 motions alleging clear and unmistakable error in a July 
1978 Board decision which denied service connection for the 
cause of the veteran's death.


FINDINGS OF FACT

1.  In a July 1978 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  The Board's July 1978 decision was supported by evidence 
then of record, and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's July 1978 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this motion as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no applicability to claims of clear and unmistakable 
error in prior Board decisions, and that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
such motions.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc); see also VA O.G.C. Prec. Op. No. 12-2001 
(July 6, 2001).

I.  Factual Background

The evidence of record and considered at the time of the July 
1978 Board decision is restated below.

The veteran's service medical records are negative for 
notations of a cardiovascular disorder or a respiratory 
disorder.  At his October 1945 military separation medical 
examination, the veteran's heart, cardiovascular system, 
lungs, and respiratory system were normal.  

In April 1946, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
ruptured peptic ulcer.  In support of his claim, the veteran 
submitted a February 1947 letter from a private physician who 
indicated that the veteran had been hospitalized for 
treatment of a ruptured peptic ulcer in November 1945, 
shortly after his separation from service.  Since that time, 
the physician indicated that the veteran had complained of 
symptoms such as heartburn and epigastric discomfort.  He 
also had difficulty keeping his weight up, was nervous and 
irritable, and was in constant worry about his financial 
situation.

In July and August 1946, the veteran was hospitalized for 
evaluation.  His cardiovascular and respiratory systems were 
normal.  A chest X-ray was negative.  The veteran reported 
periodic attacks of epigastric pain for the past three years.  
The diagnoses included chronic gastritis, multiple probable 
gastric ulcers, and deformity of the duodenal bulb.  

In a September 1946 rating decision, the RO granted service 
connection for post-operative gastric ulcer with deformity of 
the duodenal bulb, and assigned an initial 60 percent rating.  
The RO also granted service connection for pes planus and 
syphilis and assigned initial zero percent ratings for these 
disabilities.  

In subsequent years, the veteran was examined by VA on 
numerous occasions.  The examination reports and clinical 
records are, without exception, negative for notations of a 
cardiovascular or respiratory disorder for many years after 
service separation.  The severity of the veteran's service-
connected ulcer disability was variously described.  

For example, the veteran hospitalized in November 1946 with 
continued complaints of epigastric pain.  No complaints or 
findings of a cardiovascular or respiratory disorder were 
noted.  A chest X-ray was again normal.  The diagnoses 
included duodenal ulcer, treated and improved.  Similar 
findings were noted when the veteran was hospitalized in 
September 1947.  

The veteran's cardiovascular and respiratory systems were 
again normal at a July 1948 VA medical examination.  His 
duodenal ulcer was described as moderate.  When he was 
examined by VA in August 1951, the veteran reported that he 
had attacks of epigastric pain every two to three months.  
During the attacks, he indicated that he had to watch his 
diet.  The diagnosis was duodenal ulcer, healed.  In a 
September 1951 rating decision, the RO assigned a 20 percent 
rating for the veteran's duodenal ulcer.  

In September 1953, the veteran was hospitalized with a chief 
complaint of hematemesis.  A history of an ulcer dating back 
to 1942, with surgery in 1945 for a perforation of a duodenal 
ulcer, was noted.  In light of the veteran's history of a 
symptomatic ulcer with frequent episodes of bleeding, a 
subtotal gastric resection with gastrojejunostomy was 
performed.  The diagnosis at the time of discharge in October 
1953 was duodenal ulcer, cured.  In an October 1953 letter, a 
physician described the veteran's prognosis as good.  He 
indicated that the veteran's only limitation was a very small 
stomach requiring six small meals daily.  

In November 1953 and May 1954 rating decisions, the RO 
recharacterized the veteran's service-connected disability as 
residuals of a subtotal gastrectomy and assigned a 60 percent 
rating, effective in September 1953.  

Subsequent VA clinical records show when the veteran was 
hospitalized in September 1957, he was described as well 
nourished and well developed, although it was noted that he 
had lost some weight.  He complained of symptoms of peri-
umbilical pain.  No cardiovascular or respiratory symptoms 
were noted and a chest X-ray was negative.  The diagnoses 
included marginal ulcer, treated, improved.  Similar findings 
were noted at an August 1960 VA medical examination.  

In December 1960, the veteran was again hospitalized 
complaining of epigastric distress and tarry stools.  
Examination revealed that the veteran was well nourished and 
had a normal heart, but for a blood pressure reading of 
155/105.  Examination of the lungs was negative, as was a 
chest X-ray.  The hospital course was described as completely 
uneventful.  The diagnoses at the time of discharge included 
gastritis, probably due to nervous tension, and essential 
vascular hypertension.   

The veteran was hospitalized in January 1962 for evaluation 
for domiciliary care.  At the time of admission, it was noted 
that the veteran had recently sustained an injury to his knee 
when he was involved in a fight.  He also had hypertension 
and was noted to be status post subtotal subgastrectomy.  The 
veteran indicated that he had no complaints regarding 
disabilities, but for nervousness.  He indicated that his 
stomach was relatively asymptomatic, but for symptoms related 
to his consumption of alcohol.  A psychiatric evaluation led 
to a diagnosis of ambulatory schizophrenia.  The veteran was 
determined to be ineligible for domiciliary care.  

In April 1963, the veteran was again hospitalized with 
complaints of pain in the abdomen.  At the time of admission, 
the veteran appeared to be moderately alcoholic and largely 
incapable of following a careful diet.  Physical examination 
showed that the chest and lungs were normal and a chest X-ray 
was negative.  The veteran was put on a modified sippy diet 
for a period of six days and his symptoms subsided rapidly.  
The final diagnosis was gastritis, moderately severe, 
probably due to impaired physiology of the stomach as a 
result of old gastrectomy.

The veteran underwent VA medical examination in March 1964, 
at which he reported that he was a fairly heavy and regular 
drinker.  He complained of nervousness and indicated that he 
experienced gastric distress.  The diagnoses included 
alcoholism and residuals of gastric resection with residual 
symptomatology, small stomach, and moderate anemia.  

In September 1967, the veteran was hospitalized, with 
complaints of feeling weak, coughing, and losing weight.  He 
indicated that such symptoms had been present since March 
1965.  A chest X-ray at that time revealed a lesion in both 
lungs.  The veteran indicated that he had received medication 
for about seven months thereafter, but had had none since 
January 1966, when he began traveling.  During the period of 
hospitalization, the veteran gained some weight.  The 
diagnoses at the time of discharge in April 1967 included 
pulmonary tuberculosis, far advanced, active; residuals of a 
subtotal gastrectomy in 1953; and chronic alcoholism.  It was 
noted that the veteran had been discharged from the hospital 
because he was absent without leave.

The veteran was again hospitalized in May 1968 for treatment 
of tuberculosis.  He underwent a right upper lobectomy.  It 
was noted that the veteran also experienced postprandial 
dumping and hypoglycemia as a result of his service-connected 
ulcer disability.  The diagnoses at the time of discharge in 
November 1968 were tuberculosis, quiescent; 
psychophysiological reaction after subtotal gastrectomy in 
1963, and alcoholism.

In a February 1969 rating decision, the RO recharacterized 
the veteran's service-connected ulcer disability as subtotal 
gastrectomy, severe, with psychophysiological reaction, and 
assigned a 60 percent rating.  The RO denied service 
connection for tuberculosis.

When the veteran was hospitalized in August 1969, he 
complained of weakness, weight loss, and abdominal distress.  
His symptoms were attributed to a gastrectomy.  The veteran 
was again irregularly discharged as being absent without 
leave.  The diagnoses at that time were tuberculosis, 
deformity of the stomach due to gastrectomy, and 
malnutrition.  Similar complaints were noted when the veteran 
was hospitalized in August 1971.  The diagnoses at the time 
of discharge in October 1971 were chronic alcoholism, status 
post gastrectomy, and tuberculosis.

The veteran underwent VA medical examination in February 
1972.  He reported that he coughed a lot, drank heavily, and 
had a fair appetite.  The veteran was fairly well nourished.  
The diagnoses were post operative subtotal gastrectomy with 
residuals and history of chronic alcoholism.  A psychiatric 
examination revealed a diagnosis of depressive neurosis, as 
well as psychophysiologic reaction, secondary to subtotal 
gastrectomy, by history.

An October 1972 hospitalization summary shows diagnoses of 
chronic alcoholism; status post gastrectomy with stomal 
ulceration, resolved with treatment; inactive pulmonary 
tuberculosis; and abdominal pain, questionable etiology. 

An October 1974 hospitalization summary shows that the 
veteran was admitted for treatment of chronic alcoholism.  He 
also complained of vomiting and difficulty gaining weight.  
The diagnoses at the time of discharge were chronic 
alcoholism and inactive pulmonary tuberculosis.  

In January 1976, the veteran was hospitalized for treatment 
of post gastrectomy syndrome.  It was noted that he had a 
significant alcohol history, but recently had been without 
ingestion.  Physical examination revealed a thin male in mild 
abdominal distress.  During the course of admission, the 
veteran underwent surgical creation of a jejunal pouch and 
jejunojejunostomy.  He had an uneventful recovery.  At the 
time of discharge, the veteran expressed extreme happiness at 
being able to eat a near normal size diet without pain.  In a 
May 1976 rating decision, the RO assigned a 40 percent rating 
for postoperative residuals of a subtotal gastrectomy with 
psychophysiological reaction.

In October 1976, the veteran was hospitalized because he had 
been coughing up blood.  A chest X-ray showed a cavitary 
lesion in the right middle and right lower lung.  It was 
noted that the veteran had a history of a right upper 
lobectomy secondary to tuberculosis.  Physical examination 
showed that the veteran was malnourished with cyanosis of the 
lips.  He underwent a bronchoscopy and it was determined that 
right middle and lower lobectomies were required.  The 
postoperative course was complicated by a bronchopleural 
fistula which showed evidence of constantly accumulating 
fluid in the right chest.  The assessment was status post 
right thoracotomy secondary to aspergilloma of the right 
middle and right lower lobes and a past history of 
tuberculosis.  

In March 1977, the veteran was hospitalized with symptoms of 
shortness of breath and cachexia.  Hospitalization records 
show that the veteran had shortness of breath due to 
pulmonary edema and generalized weakness.  It was also noted 
that he had cachexia due to multiple problems, including poor 
nutrition, alcoholism, and poor absorption secondary to 
abdominal surgeries.  The veteran refused intubation and died 
twelve hours after admission of respiratory failure secondary 
to pulmonary edema and generalized cachexia.  An autopsy was 
requested because of the possibility of a tuberculous 
effusion, but not performed.  

The veteran's death certificate lists the causes of his death 
as respiratory failure secondary to congestive heart failure 
and cachexia.  

Later that month, the moving party submitted an application 
for DIC benefits.  In a July 1978 decision, the Board denied 
service connection for the cause of the veteran's death, 
finding that there was no causal relationship between the 
veteran's respiratory and cardiovascular disease and his 
active service or his service-connected disabilities, nor did 
any service-connected disability contribute materially to his 
death.  Specifically, the Board wrote

The death certificate shows the veteran died from 
respiratory failure secondary to congestive heart 
failure and cachexia.  In this regard, the service 
medical records contain no findings regarding a 
cardiovascular or respiratory disability during the 
veteran's period of active duty or at the time of 
separation in October 1945.  Although it is 
contended that service-connected disabilities 
hastened his death, and the evidence shows he 
suffered for many years with pain and discomfort 
from his service-connected ulcer condition, he 
developed the terminal respiratory disorder many 
years after service with surgery subsequently 
becoming necessary to relieve the right lung 
condition.  The Board recognizes the veteran's 
service-connected postgastrectomy syndrome was of 
longstanding and severe in degree; however, the 
Board does not feel it would be reasonable to hold 
that a service-connected condition caused such 
debilitating effects or general impairment of the 
veteran's death to the extent it would have 
rendered him materially less capable of resisting 
the effects of other disease primarily causing his 
death.  Moreover, the Board finds no convincing 
evidence to indicate a respiratory or 
cardiovascular disability resulted from the 
veteran's service-connected disabilities.  

In June 2000, the moving party submitted an application to 
reopen her claim of service connection for the cause of the 
veteran's death.  In support of her claim, she submitted a 
statement from a private physician who noted that the veteran 
had had multiple medical problems.  He indicated that the 
veteran's cachexia could be related to either respiratory 
failure, congestive heart failure, or gastrectomy.  He 
indicated that any of these diseases could lead to cachexia.  

A May 2001 medical opinion was thereafter obtained to the 
effect that the veteran's three abdominal surgeries, 
necessitated by his service-connected ulcer disability, had 
contributed substantially to his death.  Based on this new 
evidence, in an October 2001 rating decision, the RO granted 
service connection for the cause of the veteran's death.  

In April 2004, the moving party alleged that the Board's July 
1978 decision was clearly and unmistakably erroneous.  
Specifically, she argued that 

The death certificate listed the veteran's death as 
due to respiratory failure secondary to congestive 
heart failure and cachexia.  During the veteran's 
lifetime he was service connection for residuals of 
a subtotal gastrectomy with psychophysiological 
reaction.  The term cachexia as defined by 
Stedman's Medical Dictionary Third Edition pg. 122 
is "A general weight loss and wasting occurring in 
the course of a chronic disease or emotional 
disturbance."  Even though this disease is usually 
associated with cancer patients the symptoms 
associated with this condition are almost identical 
to the complications associated with a subtotal 
gastrectomy with psychophysiological reaction.  As 
these two conditions cannot be disassociated apart 
from each other service connection for cause of 
death should have been granted.  

The Boards failure to take into consideration 
cachexia as a contributing cause of death and the 
similarities in symptoms of cachexia and residuals 
of a subtotal gastrectomy has denied the widow 
entitlement to widows benefits for twenty-five plus 
years.

II.  Law and Regulations

Rule 1403, found at 38 C.F.R. § 20.1403 (2004), relates to 
what constitutes clear and unmistakable error and what does 
not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of clear and unmistakable error, the definition of clear and 
unmistakable error was based on prior rulings of the Court.  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "clear 
and unmistakable error." Indeed, as was discussed in the 
notice of proposed rulemaking, 63 Fed. Reg. 27,534-36 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE."  143 Cong. Rec. 1,567-68 
(daily ed. Apr. 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Thus, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
on years of prior Court precedent regarding clear and 
unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

In that regard, the Board notes that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  "Clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  "It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
a claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

It is noted that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. § 
20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, is invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), in conjunction with the 
rule codified at 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements of the rule codified at 38 C.F.R. § 
20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. § 
7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id. 



III.  Analysis

As set forth above, the moving party argues that the July 
1978, Board decision was clearly and unmistakably erroneous 
because the Board failed to consider cachexia as a 
contributing cause of the veteran's death.  She contends that 
the veteran's fatal cachexia cannot be disassociated from his 
service-connected subtotal gastrectomy.  

As previously stated, a review for clear and unmistakable 
error in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  At the 
time of the Board's July 1978 decision, as now, to establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 

As set forth above, the July 1978 decision shows that the 
Board duly considered the evidence or record, including the 
medical evidence listing the cause of the veteran's death as 
respiratory failure secondary to congestive heart failure and 
cachexia.  The Board, however, specifically determined that 
the evidence did not show that any service-connected 
disability contributed materially to his death.  Indeed, the 
Board specifically acknowledged the veteran's severe, 
longstanding service-connected postgastrectomy syndrome.  
Nonetheless, the Board determined that it was not reasonable 
to conclude that any service-connected disability contributed 
materially to his death or caused such debilitating effects 
or general impairment of the veteran's death to the extent it 
would have rendered him materially less capable of resisting 
the effects of other disease primarily causing his death.  
Thus, it cannot be concluded that the Board failed to 
consider cachexia as a contributing cause of the veteran's 
death.  Moreover, because the record contained evidence 
attributing the veteran's cachexia to both service-connected 
and nonservice-connected causes, there is no basis on which 
to conclude that any failure to consider cachexia as a 
contributing cause of the veteran's death would have led to a 
materially different outcome.  

In view of the foregoing, the Board finds that there is no 
basis to conclude that the Board failed to consider the 
evidence of record in its July 1978 decision, as the moving 
party has contended.  In view of all the foregoing, the Board 
must conclude that the moving party has failed to establish 
that the Board committed clear and unmistakable error in the 
July 1978 decision denying service connection for the cause 
of the veteran's death.  Contrary to her allegations, there 
is simply no indication of record that the Board did not 
properly consider all evidence before it in July 1978, or 
that it failed to correctly apply the appropriate laws and 
regulations to the moving party's claim.  See 38 C.F.R. § 
20.1403(a); see also Russell v. Principi, 3 Vet. App. at 314.  

Rather, it appears that the moving party's allegations amount 
to a disagreement as to how the facts were weighed or 
evaluated by the Board in July 1978.  This cannot rise to the 
level of a clear and unmistakable error.  See 38 C.F.R. 
20.1403(d)(3) (2004); see also Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  In view of the foregoing, the Board finds 
that the July 1978 Board decision denying service connection 
for the cause of the veteran's death was not clearly and 
unmistakably erroneous.




ORDER

The motion for revision of the July 1978 Board decision on 
the grounds of clear and unmistakable error is denied.




____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



